DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 07/22/2021 and 08/09/2022, have been considered.

Drawings
The drawings filed on 05/19/2021 are accepted.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 13-14, 17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method for monitoring the application of a surface treatment to an article during a manufacturing process, the method comprising: determining a first temperature indication associated with a first region of a treated article; determining a second temperature indication associated with a second region of the treated article; comparing the first temperature indication to a first model temperature range to determine if the first temperature indication is outside of the first model temperature range; and comparing the second temperature indication to a second model temperature range to determine if the second temperature indication is outside of the second model temperature range, wherein the first model temperature range and the second model temperature range are at least partially different.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of claims 13 and 19. 
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, claim 13 is a system claim, and claim19 is a process claim.
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mental process.  This can be seen in the claim limitations of “determining a first temperature indication…” (See, for example, FIG. 6; ¶64, of the instant specification), “determining a second temperature indication…” (See, for example, FIG. 6; ¶64, of the instant specification), “comparing the first temperature indication to a first model temperature range…” (See, for example, FIG. 6; ¶64, of the instant specification), and “comparing the second temperature indication to a second model temperature range…” (See, for example, FIG. 6; ¶64, of the instant specification), each of which comprises the judicial exception of a mental process.  
Similar limitations comprise the abstract ideas of claims 13 and 19. 
Regarding claim 1, what remains of the claimed method is a generic treated article (See, for example, FIGS. 2A-2E; ¶34-47, of the instant specification), and generic data gathering of first and second temperature indications (See FIGS. 2A-2E; ¶34-47, of the instant specification), each of which is set forth at a highly generic level and which comprise an insignificant extra-solution activity.  Additionally, the step of “wherein the first model temperature range and the second model temperature range are at least partially different…” comprises an insignificant extra-solution (post-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the first and second temperature comparisons are performed.
Under Step 2B, since the only step outside the judicial exception is a generic treated article and data gathering steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claims 13 and 19, does/do not appear to be patent eligible under 101.
Therefore, with regards to the dependent claims, claims 2-7, 14, 17, and 20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
Additionally regarding claim 13, claim 13 recites a generic “surface treatment tool” (See FIG. 2A; ¶35, of the instant specification), “thermal-imaging device” (See FIG. 2A; ¶35, of the instant specification), and a “computing device” (See, for example, FIG. 2E; ¶38, of the instant specification), each of the which comprise well-known, routine, and conventional components, and where each component is set forth at a highly generic level and which comprise an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Lin (U.S. Patent Publication 2016/0064195 A1); in view of Anand (U.S. Patent Publication 2015/0282786 A1).
Regarding claim 1, Lin teaches a method for monitoring application of a surface treatment to an article in a manufacturing process (Lin: Abstract; FIGS. 1, 6-7; ¶33-35 [“…plasma torch 116 is effective for applying plasma to a component 102.”]) comprising:
determining a first temperature indication associated with a first region of a treated article (Lin: FIGS. 1-2; ¶41-44 [“The use of multiple plasma torches or the re-application of plasma by a common plasma source may allow for a predefined delay time to be experienced by a component, which may be effective for the surface of the component to remain below a predefined temperature…a superior surface 212 (e.g., non-treaded surface) of a shoe outsole representing the component 202 is depicted. A plasma torch 204 is generally depicted as having multiple degrees of freedom for traversing the component 202. Plasma 206 is depicted as emanating from the plasma torch 204 on to the surface 212.”]).
However, Lin fails to explicitly teach determining a second temperature indication associated with a second region of the treated article, comparing the first temperature indication to a first model temperature range to determine if the first temperature indication is outside of the first model temperature range, and comparing the second temperature indication to a second model temperature range to determine if the second temperature indication is outside of the second model temperature range, wherein the first model temperature range and the second model temperature range are at least partially different.
Anand in a similar field of endeavor, discloses a temperature distribution determining apparatus for determining a temperature distribution within an object (Anand: Abstract.).  Therein, Anand discloses: 
determining a first temperature indication associated with a first region of an object being treated (Anand: FIG. 1; ¶53-54 [“…a temperature distribution measuring unit for measuring a spatially and temporally dependent first temperature distribution in a first region within the person 3 within a first temperature range…”]);
determining a second temperature indication associated with a second region of the object being treated (Anand: FIG. 1; ¶56 [“…system 1 also comprises a temperature distribution estimating unit 15 for estimating a spatially and temporally dependent second temperature distribution in the second region within a second temperature range, which is different to the first temperature range…”]);
comparing the first temperature indication to a first model temperature range to determine if the first temperature indication is outside of the first model temperature range (Anand: FIGS. 4-5; ¶56 [“…in the pre-treatment phase 40 the model providing unit 14 provides a thermal model for describing a model temperature distribution in the first region…”]; FIGS. 4-5; ¶87 [“…the thermal model is executed with the initialized parameters, thereby generating an actual spatial temperature estimation, which is compared with the first temperature distribution…”]; FIG. 8; ¶98 [“When the measured first temperature distribution in the current first region at the time t0 includes a temperature outside of a predefined temperature range…”]); and
comparing the second temperature indication to a second model temperature range to determine if the second temperature indication is outside of the second model temperature range (Anand: FIGS. 4-5; ¶56 [“…system 1 also comprises a temperature distribution estimating unit 15 for estimating a spatially and temporally dependent second temperature distribution in the second region within a second temperature range, which is different to the first temperature range…”]; FIGS. 4-5; ¶86-87 [“The box 50 indicates an updating of the model parameters based on the measured first temperature distribution and based on an actual estimated second temperature distribution obtained from running the thermal model. The estimation of the second temperature distribution by running the thermal model is indicated by the box 47.”]; FIG. 8; ¶98 {See above.}),
wherein the first model temperature range and the second model temperature range are at least partially different (Anand: ¶8-11; FIGS. 4-5; ¶56-57 [“…the first temperature range includes temperatures below 50 degrees Celsius and if the second temperature range includes larger temperatures, the temperature dependence of the model parameters in the second, larger temperature range can be considered…the second temperature range may include temperatures larger than 50 degrees Celsius and the first temperature range may include temperatures below 50 degrees Celsius.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining a first temperature indication associated with a first region of an object being treated, determining a second temperature indication associated with a second region of the object being treated, comparing the first temperature indication to a first model temperature range to determine if the first temperature indication is outside of the first model temperature range, and comparing the second temperature indication to a second model temperature range to determine if the second temperature indication is outside of the second model temperature range, where the first model temperature range and the second model temperature range are at least partially different, disclosed by Anand, into Lin, with the motivation and expected benefit of monitoring the application of surface treatments to materials used to form articles to control the quality of a produced article.  This method for improving Lin was within the ordinary ability of one of ordinary skill in the art based on the teachings of Anand.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Lin and Anand to obtain the invention as specified in claim 1.
Regarding claim 19, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Lin, in view of Anand, teach all the limitations of the parent claim 1 as shown above.  Lin additionally discloses the article is a shoe part (Lin: FIGS. 1-3; ¶23 [“…the component 102 is a shoe outsole…”]).
Regarding claim 20, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Lin, in view of Anand, teach all the limitations of the parent claim 1 as shown above.  Anand discloses the first model temperature range is at least partially different than the second model temperature range based on a difference in treatment required for the object (Anand: FIG. 1, 4-5; ¶53-54, ¶56, ¶87 {See above.}).  Lin additionally discloses using at least partially different temperature ranges based on a difference in surface treatment required for the first region of the treated article and the second region of the treated article (Lin: FIGS. 1-3; ¶36 [“Application of plasma outside of the provided ranges may result in an insufficient surface treatment to a particular material. However, it is contemplated that different materials may achieve a desired surface treatment outside of provided ranges…plasma intensities may be adjusted to achieve provided ranges. Further, while a useable surface treatment ( e.g., activation and/or cleaning) may be achieved at a closer distance than provided by the ranges.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of using a first model temperature range which is at least partially different than a second model temperature range based on a difference in surface treatment required for the first region of the treated article and the second region of the treated article, disclosed by Anand and Lin, into Lin, as modified by Anand, with the motivation and expected benefit of properly applying the surface treatment to the article.  This method for improving Lin, as modified by Anand, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lin and Anand.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Lin and Anand to obtain the invention as specified in claim 3.

Regarding claim 4, Lin, in view of Anand, teach all the limitations of the parent claim 1 as shown above.  Lin additionally discloses the surface treatment comprises an application of plasma, and wherein the application of plasma is provided in preparation for adhesive bonding (Lin: FIGS. 1-3; ¶20 [“…the multi-axis mechanism 114, the plasma torch 116, a multi-axis mechanism 118, and an adhesive applicator 120.”]).
Regarding claim 14, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Regarding claim 5, Lin, in view of Anand, teach all the limitations of the parent claim 1 as shown above.  Lin additionally discloses the surface treatment comprises an application of plasma, and wherein the application of plasma is provided in preparation for adhesive bonding (Lin: FIGS. 1-3; ¶20 [“…the multi-axis mechanism 114, the plasma torch 116, a multi-axis mechanism 118, and an adhesive applicator 120.”]).

Regarding claim 7, Lin, in view of Anand, teach all the limitations of the parent claim 1 as shown above.  Lin additionally discloses the surface treatment comprises an application of an adhesive coating (Lin: FIGS. 1-3; ¶25 {See above.}).

Regarding claim 8, Lin, in view of Anand, teach all the limitations of the parent claim 1 as shown above.  Anand discloses determining that at least the first temperature indication is outside of the first model temperature range (Anand: FIG. 1, 4-5; ¶53-54, ¶56, ¶87 {See above.}).  Lin additionally discloses transferring the article to a separate manufacturing station, and applying an additional surface treatment to at least the first region of the article at the separate manufacturing station (Lin: FIGS. 1-3; ¶24 [“The conveyance drive 106 is effective for causing the conveyance mechanism 104 to position the component 102 at desired locations for operations provided herein.”]; FIG. 7; ¶57-58 [“To limit thermal input and reduce thermal stress on the component, multiple plasma applications may be implemented to achieve a desired level of surface preparation on the component. If additional applications of plasma are to be provided, a decision block 714 returns to the block 706.”]).  Anand discloses determining that at least the first temperature indication is outside of the first model temperature range (Anand: FIGS. 3, 8; ¶98 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining that at least the first temperature indication is outside of the first model temperature range, and transferring the article to a separate manufacturing station and applying an additional surface treatment to at least the first region of the article at the separate manufacturing station, disclosed by Anand and Lin, into Lin, as modified by Anand, with the motivation and expected benefit of reapplying the surface treatment to the article or to any regions of the article that did not satisfy the temperature ranges of the standard model.  This method for improving Lin, as modified by Anand, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lin and Anand.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Lin and Anand to obtain the invention as specified in claim 8.
Regarding claim 16, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.

Regarding claim 9, Lin, in view of Anand, teach all the limitations of the parent claim 1 as shown above.  Anand discloses determining that at least the first temperature indication is outside of the first model temperature range (Anand: FIG. 1, 4-5; ¶53-54, ¶56, ¶87 {See above.}).  Lin additionally discloses adjusting the surface treatment by modifying a duration of the surface treatment (Lin: FIGS. 1-4; ¶37 [“…the application of plasma is provided to form functional carbonyl (i.e. C=O) groups on the surface of the component 102…The formation of the carbonyl groups may be affected by the working gas (e.g., atmospheric air that is a mixed gas, oxygen (e.g., 02) gas, hydrogen (e.g., H2) gas), the travel speed, the offset height, the material of the component, the duration of application, the pattern of application, and the like.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining that at least the first temperature indication is outside of the first model temperature range, disclosed by Anand, and adjusting the surface treatment by modifying a duration of the surface treatment, disclosed by Lin, into Lin, as modified by Anand, with the motivation and expected benefit of modifying application of the surface treatment to the article or to any regions of the article that did not satisfy the temperature ranges of the standard model.  This method for improving Lin, as modified by Anand, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lin and Anand.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Lin and Anand to obtain the invention as specified in claim 9.
Regarding claim 15, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.

Regarding claim 10, Lin, in view of Anand, teach all the limitations of the parent claim 1 as shown above.  Anand discloses determining that at least the first temperature indication is outside of the first model temperature range (Anand: FIGS. 3, 8; ¶98 {See above.}).  Lin discloses performing processing on an article such as a shoe (Lin: FIGS. 1-3, 7; ¶24, ¶57-58 {See above.} {Examiner notes that while Lin doesn’t explicitly recite discarding or recycling the article, steps or processing performed after it is determined that at least the first temperature indication is outside of the first model temperature range, indicating there may be an issue with the article then discarding or recycling the article is matter of design choice and would not involve patentable invention as the prior art of record discloses performing processing on an article such as a shoe.}).

Regarding claim 11, Lin, in view of Anand, teach all the limitations of the parent claim 1 as shown above.  Lin additionally discloses receiving article-identifying information for the article which comprises a shoe part, and using, at least in part, the article-identifying information to access the standard model, wherein the article-identifying information includes at least one selected from: a model type associated with the shoe part, a size associated with the shoe part, a gender associated with the shoe part, and a foot-side designation associated with the shoe part (Lin: FIGS. 1-4; ¶25 [“…it is contemplated that a vision system or other part identification system (e.g., imaging, detection, sensing) is implemented. For example, the camera 108 having a field-of-view 110 is depicted as providing sensing information to a computing device, such as the computing device 112. The vision system having the camera 108 is effective for locating and identifying a component, such as the component 102.”]).  
Regarding claim 17, the claim recites limitations found within claim 11, and is rejected under the same rationale applied to the rejection of claim 11.

Regarding claim 12, Lin, in view of Anand, teach all the limitations of the parent claim 11 as shown above.  Lin additionally discloses receiving article-identifying information for the article which comprises a shoe part, and using, at least in part, the article-identifying information to access the standard model, wherein the article-identifying information includes at least one selected from: a model type associated with the shoe part, a size associated with the shoe part, a gender associated with the shoe part, and a foot-side designation associated with the shoe part (Lin: FIGS. 1-4; ¶25 [“…it is contemplated that a vision system or other part identification system (e.g., imaging, detection, sensing) is implemented. For example, the camera 108 having a field-of-view 110 is depicted as providing sensing information to a computing device, such as the computing device 112. The vision system having the camera 108 is effective for locating and identifying a component, such as the component 102.”]).  
Regarding claim 17, the claim recites limitations found within claim 11, and is rejected under the same rationale applied to the rejection of claim 11.

Regarding claim 13, Lin teaches a system for monitoring application of a surface treatment to articles in a manufacturing process (Lin: Abstract.) comprising:
a surface treatment tool (Lin: FIGS. 1, 6-7; ¶33-35 {See above.});
a thermal-imaging device (Lin: FIGS. 1-4; ¶25 {See above.});
a computing device (Lin: FIGS. 1-4; ¶27 [“Computing device 112…”]); and 
one or more computer-readable media storing computer-executable instructions thereon that, when executed by the at least one processor, perform a method comprising applying the surface treatment to at least a portion of the article (Lin: FIGS. 1-4; ¶27 [“Computing device 112 typically includes a variety of computer-readable media.”]).
Anand discloses: 
receive, from a thermal-imaging device, a thermal profile of at least a portion of an object (Anand: FIG. 1; ¶66 [“”Three-dimensional spatial and temporal temperature imaging in gel phantoms using backscattered ultrasound"…”]; FIG. 10; ¶112 {See above.});
determine a first temperature indication associated with a first region of an object being treated (Anand: FIG. 1; ¶53-54 [“…a temperature distribution measuring unit for measuring a spatially and temporally dependent first temperature distribution in a first region within the person 3 within a first temperature range…”]);
determine a second temperature indication associated with a second region of the object being treated (Anand: FIG. 1; ¶56 [“…system 1 also comprises a temperature distribution estimating unit 15 for estimating a spatially and temporally dependent second temperature distribution in the second region within a second temperature range, which is different to the first temperature range…”]);
compare the first temperature indication to a first model temperature range to determine if the first temperature indication is outside of the first model temperature range (Anand: FIGS. 4-5; ¶56 [“…in the pre-treatment phase 40 the model providing unit 14 provides a thermal model for describing a model temperature distribution in the first region…”]; FIGS. 4-5; ¶87 [“…the thermal model is executed with the initialized parameters, thereby generating an actual spatial temperature estimation, which is compared with the first temperature distribution…”]; FIG. 8; ¶98 [“When the measured first temperature distribution in the current first region at the time t0 includes a temperature outside of a predefined temperature range…”]); and
compare the second temperature indication to a second model temperature range to determine if the second temperature indication is outside of the second model temperature range (Anand: FIGS. 4-5; ¶56 [“…system 1 also comprises a temperature distribution estimating unit 15 for estimating a spatially and temporally dependent second temperature distribution in the second region within a second temperature range, which is different to the first temperature range…”]; FIGS. 4-5; ¶86-87 [“The box 50 indicates an updating of the model parameters based on the measured first temperature distribution and based on an actual estimated second temperature distribution obtained from running the thermal model. The estimation of the second temperature distribution by running the thermal model is indicated by the box 47.”]; FIG. 8; ¶98 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining a first temperature indication associated with a first region of an object being treated, determining a second temperature indication associated with a second region of the object being treated, comparing the first temperature indication to a first model temperature range to determine if the first temperature indication is outside of the first model temperature range, and comparing the second temperature indication to a second model temperature range to determine if the second temperature indication is outside of the second model temperature range, disclosed by Anand, into Lin, with the motivation and expected benefit of monitoring the application of surface treatments to materials used to form articles to control the quality of a produced article.  This method for improving Lin was within the ordinary ability of one of ordinary skill in the art based on the teachings of Anand.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Lin and Anand to obtain the invention as specified in claim 13.

Regarding claim 18, Lin, in view of Anand, teach all the limitations of the parent claim 13 as shown above.  Lin additionally discloses a conveyor that advances a plurality of articles for treatment by the surface treatment tool (Lin: FIGS. 1-3; ¶24 [“The conveyance drive 106 is effective for causing the conveyance mechanism 104 to position the component 102 at desired locations for operations provided herein.”]; FIG. 7; ¶57-58 [“To limit thermal input and reduce thermal stress on the component, multiple plasma applications may be implemented to achieve a desired level of surface preparation on the component. If additional applications of plasma are to be provided, a decision block 714 returns to the block 706.”]).  Anand discloses determining that at least the first temperature indication is outside of the first model temperature range (Anand: FIGS. 3, 8; ¶98 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining that at least the first temperature indication is outside of the first model temperature range, and transferring the article to a separate manufacturing station and applying an additional surface treatment to at least the first region of the article at the separate manufacturing station, disclosed by Anand and Lin, into Lin, as modified by Anand, with the motivation and expected benefit of reapplying the surface treatment to the article or to any regions of the article that did not satisfy the temperature ranges of the standard model.  This method for improving Lin, as modified by Anand, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lin and Anand.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Lin and Anand to obtain the invention as specified in claim 18.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Lin, in view of Anand; and further in view of Saito (U.S. Patent Publication 2005/0186327 A1).
Regarding claim 6, Lin, in view of Anand, teach all the limitations of the parent claim 1 as shown above.  However, Lin, in view of Anand, fails to explicitly teach an application of thermal energy is applied by heating the article using an oven.
Saito, in a similar field of endeavor, is directed to detecting defects in paint coatings (Saito: Abstract.).  Therein, Saito discloses an application of thermal energy, and wherein the thermal energy is applied by heating an article using an oven (Saito: FIG. 1; ¶48 [“As illustrated in FIG. 1, the exemplary system 10 may comprise a temperature manipulation apparatus 20, a sensing mechanism such as an infrared (IR) sensor 30, and a processor 40. In this example, temperature manipulation apparatus 20 is illustrated as comprising a curing oven. Curing ovens are often used in the industry to "bake" a coating or layer of paint to the surface of an automobile shell.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of applying thermal energy by heating the article using an oven, disclosed by Saito, into Lin, as modified by Anand, with the motivation and expected benefit of heat treating the article for a desired manufacturing effect.  This method for improving Lin, as modified by Anand, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Saito.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Lin and Anand and Saito to obtain the invention as specified in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2014/0263294 A1, to Heineck et al., discloses systems and methods for customizing microwave energy distribution within a chamber to accommodate various load characteristics.
U.S. Patent Publication 2014/0262010 A1, to Heineck et al., discloses a variety of approaches to manipulate the distribution of microwave energy within a chamber retaining a part to be cured.
U.S. Patent curing a moldable compound under a plurality of curing conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864